DISMISS; and Opinion Filed May 8, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00568-CV

                        IN RE JUAN ALBERTO ESTRADA, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F9326578-PJ

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Brown
                                  Opinion by Justice Fillmore
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to hold the judgment that resulted from his felony conviction void, vacate the judgment and

dismiss the case. Relator’s petition for writ of mandamus represents a collateral attack on his

conviction. The only proper means of collaterally attacking a final felony conviction is by means

of a petition for writ of habeas corpus under article 11.07 of the code of criminal procedure. TEX.

CODE CRIM. PROC. ANN. art. 11.07, § 5 (West Supp. 2014) (“After conviction the procedure

outlined in this Act shall be exclusive and any other proceeding shall be void and of no force and

effect in discharging the prisoner.”); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991) (orig. proceeding) (in granting writ of mandamus to vacate judgment of

conviction, court of appeals usurped the exclusive authority of court of criminal appeals to grant

post-conviction relief). This Court has no jurisdiction over complaints that may only be raised by
post-conviction habeas corpus proceedings brought under article 11.07. See TEX. CODE CRIM. P.

ANN. arts. 11.05, 11.07 (West 2005 & Supp. 2014).

       We DISMISS the petition for writ of mandamus.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE



150568F.P05




                                            –2–